Title: To Thomas Jefferson from Martha Jefferson Randolph, 12 July 1806
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edgehill July 12 1803 [i.e. 1806]
                  
                  I have suffered so much from fatigue and anxiety since my return home that I have not had spirit, to write to my Dearest Father. the day Mr Randolph left me I discovered my Dear Ellen to be in a very advanced stage of a most horrible dissentery which had run on many days, unnoticed except by a little restriction in her diet, from the idea of it’s being a slight bowel complaint occasioned by strawberries, which had affected all the children (as I supposed at the time) in the same way and all of whom had recovered without medicine. the speed with which Mr R. moves and accomplishes his business prevented my sending for him as he could only have been brought back 2 days sooner than he intended to return his business was urgent and the heat of the weather, his anxiety, and fatigue, would have endangered his own health so much that I determined to depend upon my own strength and the advice of the physician. the complaint from the beginning seemed to be of the most inveterate kind with so much fever that she became thro the day delirious but employing every lucid interval in reading. judge of my feelings my Dearest Father at seeing her escaping from me so rapidly and often when hanging over her in agonies indescribable to have some question of natural history which she was reading at the time addressed to me by the little sufferer the activity of whose mind even the most acute bodily pain was never capable of subduing. she sank at last in a state of stupor however which seldom ever left her. she was as certainly saved by bleeding my Dear Father as others have been killed by it. The evacutations instantly fell from 60 to 70 in the 24 hours down to 6. the complaint being thus sudenly and as it were by magic arrested in it’s progress the fever gradually subsided untill it left her entirely but so debilitated that some little indiscretion of diet brought it on her again and we have been very much distressed by the danger which threatened her of it’s terminating in a slow fever, the event of which we had too much reason to apprehend might be fatal to one allready exhausted by the dissentery. thank god it has intermitted yesterday for the first time and again this morning. at the time Ann wrote you the crisis had taken place in consequence of the bleeding and my self exhausted with watching, want of food which my stomach rejected and anxiety I had taken to my bed under a severe attack of the same complaint but thanks to the very judicious and friendly attention of Doctors Everet & Gilmer who by sitting up with Ellen relieved me from the fatigue and anxiety and also a fortunate management of the complaint in its beggining it was speedily terminated in me. I was not confined more than 5 days with it. the fever and derangement of the stomach lasted perhaps 10. indeed to the false strength which that gave was I indebted for the incessant attention night & day which it enabled me to pay my Darling and by which perhaps she was saved. the others were all of them sick at the same time they required also unwearied attention to their diet that they might not be suffered to get too low, I  are from home and not a female friend to assist me I reflect with horror upon that week that no language can paint; the children are All getting better and my self well allthough greatly debilitated. adieu my Dear Father. I must conclude for fear of losing the post when you send the groceries on will you remember glasses, tumblers & wine glasses both are much wanted. again believe me with unchangeable love yours 
                  
                     MR.
                  
               